UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-1745


BRIAN L. DAVIS,

                  Plaintiff - Appellant,

             v.

HAMPTON PUBLIC SCHOOL DISTRICT; SHARON H. WARREN, in her
capacity as Director of Special Education for Hampton Public
Schools,

                  Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.   Rebecca Beach Smith,
District Judge. (4:09-cv-00004-RBS-TEM)


Submitted:    November 17, 2009             Decided:   November 19, 2009


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Brian L. Davis, Appellant Pro Se.      Jason Henry Ballum, REED
SMITH, LLP, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Brian    L.     Davis      appeals   the     district      court’s      order

granting    Defendants’        motion    to    dismiss    his    claims       under    the

Individuals    with       Disabilities         Education        Act,     20     U.S.C.A.

§§ 1400-87 (West 2000 & Supp. 2009); 42 U.S.C. § 1983 (2006);

and the Rehabilitation Act of 1973, as amended, 29 U.S.C. §§ 701

to   797   (2006).        We    have    reviewed    the    record       and     find   no

reversible error.         Accordingly, we affirm the district court’s

judgment.     Davis v. Hampton Pub. Sch. Dist., 4:09-cv-00004-RBS-

TEM (E.D. Va. filed June 22, 2009; entered June 23, 2009).                             We

dispense    with     oral      argument       because    the     facts        and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                           2